—In consolidated actions to recover damages for personal injuries, the appeals are from so much of (1) an order of the Supreme Court, Putnam County (Benson, J.), dated May 25, 1984, as denied that branch of plaintiffs’ motion which sought leave to serve an amended and supplemental bill of particulars with respect to item 3 of the original bill, and (2) an order of the same court dated August 2, 1984 as, upon reargument, adhered to the prior determination.
Appeals from the orders dismissed as moot, without costs or disbursements.
As subsequent orders have granted appellants the relief they seek, the issue is moot. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.